EXHIBIT Consent of Independent Auditors We consent to the incorporation by reference in this annual report (Form 10-K) and in registration statement No. 33-67944 on Form S-8, registration statement No. 33-82106 on Form S-8, registration statement No. 33-82048 on Form S-8, registration statement No. 333-11311 on Form S-8, registration statement No. 333-120005 on Form S-8 and registration statement No. 333-138628 on Form S-8, of RehabCare Group, Inc. of our report dated January 30, 2006, except for Note 6 and Note 12, as to which the date is March 3, 2006, with respect to the consolidated statements of operations, stockholders’ equity, and cash flows of
